Citation Nr: 9908860	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a compression fracture of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to July 
1995, to include Persian Gulf service of unspecified dates.  
He also had approximately three months of prior active 
service.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The Board notes that the issue of 
entitlement to service connection for residuals of a facial 
injury was addressed in the statement of the case, but was 
not addressed in the veteran's substantive appeal or in any 
other correspondence received from the veteran and his 
representative since the issuance of the statement of the 
case.  Therefore, the Board has concluded that the veteran is 
not currently seeking appellate review with respect to this 
issue.

In June 1998, the veteran canceled a scheduled hearing before 
a member of the Board and requested a hearing before a 
hearing officer.  The veteran failed to report for the 
scheduled September 1998 hearing before a hearing officer and 
has not requested that the hearing be rescheduled.  

The veteran's claim for an evaluation in excess of 10 percent 
for residuals of a compression fracture of the cervical spine 
is the subject of a Remand section of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for back 
disability is not plausible.

2.  The claim of entitlement to service connection for right 
ear hearing loss disability is not plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disability.  38 
U.S.C.A. §, 5107 (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for right ear hearing loss 
disability.  38 U.S.C.A. §, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated repeatedly 
that 38 U.S.C.A. § 5107(a) unequivocally places an initial 
burden on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A "well 
grounded" claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464 
(1997).
 
I.  Service Connection for Back Disability

The veteran seeks service connection for back disability.  
The service medical records reveal that the veteran was 
treated for lower right-sided back pain in December 1987.  He 
reported that he ran into a barricade on an obstacle course 
and he was bent backwards.  The veteran complained of 
throbbing pain.  Examination revealed no obvious deformities.  
There was pain with pressure on the sore spot.  There was a 
light red colored bruise on the right side of the back.  The 
remaining service medical records are negative for evidence 
of back disability.  The report of his May 1995 examination 
for discharge shows that his back was found to be normal.

On VA examination April 1996, the veteran stated that he did 
not really have a problem with the low back.  He might have 
some low back pain depending upon what he did, like working 
in the yard.  This seemed to be a physiologic low back 
discomfort that people have when they work, and then have 
back pain the next day.  Examination of the low back revealed 
no scoliosis or muscle spasm.  Range of motion of the back 
was 90 degrees of forward bending, 25 degrees of backward 
extension, 35 degrees of flexion to each side, and 50 degrees 
of rotational movement to each side without discomfort.  The 
examiner stated that it was a negative low back examination.  
X-rays of the lumbosacral spine were negative.  The diagnoses 
did not include any reference to the veteran's low back.

The medical evidence shows that the veteran's back was found 
to be normal on examination for discharge and on the April 
1996 VA examination.  There is no competent evidence of 
current back disability.  Therefore, this claim is not well 
grounded.  The Board also notes that it has considered the 
provisions of 38 C.F.R. § 3.317 (1998) in view of the 
veteran's Persian Gulf service, although the veteran has not 
alleged that he has a back disability due to an undiagnosed 
illness.  Even with consideration of § 3.317, the Board must 
conclude that the veteran's claim is not well grounded since 
there are no objective indications of chronic back 
disability.

II.  Right Ear Hearing Loss

The veteran seeks service connection for right ear hearing 
loss.  He asserts that he developed right ear hearing loss 
due to exposure to the acoustic trauma of explosions and guns 
during service.

The veteran's service medical records contain numerous 
measurements of the veteran's hearing.  A September 1998 
examination report  reveals that the veteran had auditory 
thresholds of 30, 25, 30, 35, 30 and 35 decibels in the right 
ear at the respective frequencies of 500, 1000, 2000, 3000, 
4000, and 6000 Hertz.  The remainder of the service medical 
records reveal no right ear auditory thresholds above 20 
decibels at the respective frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz. 

The veteran's May 1995 examination for discharge from service 
revealed that the veteran had auditory thresholds of 5, 0, 0, 
5, 5, and 20 decibels in the right ear at the respective 
frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.

On initial VA audiometric examination subsequent to service, 
in August 1995, the veteran had auditory thresholds of 5, 15, 
5, 15, and 20 decibels in the right ear at the respective 
frequencies of 250, 500, 1000, 2000, and 4000 Hertz.  Speech 
discrimination ability was noted to be 94 percent in both 
ears.  The VA audiologist stated that the veteran had a mild 
loss at 8000 Hertz in the right ear and that the veteran had 
excellent speech discrimination in both ears.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385. 

While right ear hearing loss disability was demonstrated on 
one occasion during service, in September 1988, evidence of 
right ear hearing loss disability for VA compensation 
purposes was not found on the service discharge examination 
or the August 1995 VA examination, and there is no other 
competent evidence of right  ear hearing loss disability 
since the veteran's discharge from service.  Therefore, the 
Board must also conclude that this claim is not well 
grounded. 

ORDER

Entitlement to service connection for back disability is 
denied.

Entitlement to service connection for right ear hearing loss 
disability is denied.


REMAND

The veteran was granted service connection and a 
noncompensable rating for residuals of a compression fracture 
of the cervical spine, effective from July 1995.  The veteran 
disagreed with the assignment of a noncompensable rating.  By 
rating action in October 1996, the evaluation was increased 
to 10 percent, effective from July 1995.  The veteran asserts 
that he is entitled to an evaluation in excess of 10 percent 
for residuals of a fracture of the cervical spine.  On VA 
examination in April 1996 the veteran complained of 
intermittent tightness of his cervical spine.  He also 
complained of cervical discomfort on backward flexion of the 
cervical spine.  The examiner, however, did not address 
whether pain significantly limits functional ability of the 
cervical spine during flare-ups, or when that joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Accordingly, the April 1996 VA 
examination report of the veteran's cervical spine is not 
adequate for rating purposes.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
any VA and non-VA health care providers 
who have treated him since service for a 
cervical spine disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
any pertinent treatment records 
identified by the veteran in response to 
this request.

2.  Then, the veteran should be provided 
VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment from 
his service-connected cervical spine 
disability.  All tests and studies deemed 
necessary should be performed and all 
clinical manifestations should be 
reported in detail.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  Any objective evidence of 
pain and all functional loss due to pain 
should be described.  The examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  The 
examiner should also provide an opinion 
concerning the impact of the residuals of 
a compression fracture of the cervical 
spine on the veteran's ability to work.  
The rationale for all opinions expressed 
should also be explained.  The claims 
file must be made available to the 
examiner for review.

3.  After the above actions have been 
accomplished the RO should readjudicate 
the veteran's claim for an evaluation in 
excess of 10 percent for residuals of a 
compression fracture of the cervical 
spine, to include consideration of DeLuca 
and whether the case should be forwarded 
to the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


